PER CURIAM.
In his petition for writ of certiorari, William Harvard seeks review of an order of the circuit court denying his petition styled “Petition to Invoke All Writs.” By his petition to the circuit court, Harvard challenged the presumptive parole release date (PPRD) set by the Florida Parole Commission; arguing that the Commission erred in setting a PPRD different than the PPRD recommended by the parole examiner. The cases cited by Harvard are inapposite, as these cases concern the Commission setting a second PPRD based upon factors considered in establishing the first PPRD. By contrast, in the instant case, the Commission has set only one PPRD and the Commission is not bound by the recommendation of the parole examiner. See Dornau v. Florida Parole and Probation Comm’n, 420 So.2d 894 (Fla. 1st DCA 1982). Accordingly, petitioner has failed to demonstrate that he was denied due process of law or that the circuit court applied the incorrect law. See Sheley v. Florida Parole Comm’n, 720 So.2d 216 (Fla.1998).
The petition for writ of certiorari is DENIED.
BOOTH, KAHN and VAN NORTWICK, JJ., concur.